

116 S4158 RS: PPE Supply Chain Transparency Act of 2020
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 622116th CONGRESS2d SessionS. 4158[Report No. 116–319]IN THE SENATE OF THE UNITED STATESJuly 2, 2020Mr. Hawley (for himself, Ms. Hassan, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsDecember 14, 2020Reported by Mr. Johnson, with amendments and an amendment to the titleOmit the part struck through and insert the part printed in italicA BILLTo examine the extent of the reliance of the United States on foreign producers for personal protective equipment during the COVID–19 pandemic and produce recommendations to secure the supply chain of personal protective equipment. 1.Short titleThis Act may be cited as the PPE Supply Chain Transparency Act of 2020.2.Report(a)DefinitionIn this section, the terms personal protective equipment and PPE means protective clothing, helmets, gloves, face shields, goggles, facemasks, and other equipment designed to protect the wearer from injury or the spread of infection or illness, as determined by the Commissioner of Food and Drugs. (a)Personal protective equipment definedIn this section, the terms personal protective equipment and PPE mean any protective equipment required to prevent the wearer from contracting COVID–19, including gloves, N–95 respirator masks, gowns, goggles, face shields, and other equipment required for safety. (b)ReportNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall, in consultation with the Secretary of Health and Human Services, submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives, and make publicly available, a report examining the security and resilience of the supply chain for personal protective equipment during the COVID–19 pandemic. (c)ContentsThe report required under subsection (a)(b) shall—(1)detail the volume and percentage of each type of PPE distributed by, or at the direction of, the Federal Emergency Management Agency for COVID–19 response efforts purchased or otherwise acquired or controlled in the delivery from a producer located outside the United States; (2)detail the volume and percentage of each type of PPE distributed by, or at the direction of, the Federal Emergency Management Agency for COVID–19 response efforts purchased or otherwise acquired or controlled in the delivery from a producer located in the United States; (3)detail the volume and percentage of PPE imports acquired or controlled by the Federal Emergency Management Agency from a producer located in the People’s Republic of China, which may include any relevant information collected on defective PPE acquired from Chinese producers; (4)detail any challenges and obstacles related to procuring PPE from a producer not located in the United States during the COVID–19 pandemic, including export controls by foreign nations;(5)forecast domestic demand for PPE on a monthly basis over the 1-year period beginning on the date of enactment of this Act; (6)analyze whether domestic production of each type of PPE is sufficient to meet demand forecasted under paragraph (5); and (7)include legislative recommendations to secure the supply chain of PPE, including recommendations to—(A)improve resiliency in the supply chain of PPE; (B)increase domestic production of PPE; and (C)reduce the reliance of the United States on foreign producers of PPE.;(8)summarize the use of authorities provided under the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.) in COVID–19 response efforts as of the date of the report; and (9)report on additional options to use such authorities that could be used to increase production of and access to critical medical supplies and equipment, including N95 respirator masks and other PPE. Amend the title so as to read: A bill to examine the extent of the reliance of the United States on foreign producers for personal protective equipment during the COVID–19 pandemic and produce recommendations to secure the supply chain of personal protective equipment and to expand domestic production of personal protective equipment..December 14, 2020Reported with amendments and an amendment to the title